UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: February 28, 2014 ITEM 1. SCHEDULE OF INVESTMENTS New York Tax-Free Income Fund As of 2-28-14 (Unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 98.9% (Cost $49,850,593) New York 91.0% Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07/15/43 1,000,000 1,074,500 Chautauqua Asset Securitization Corp. Tobacco Settlement 6.750 07/01/40 1,000,000 949,320 City of New York, Series D-1 5.000 10/01/36 1,000,000 1,065,558 City of New York, Series E-1 6.250 10/15/28 500,000 592,455 Herkimer County Industrial Development Agency Folts Adult Home, Series A (D) 5.500 03/20/40 935,000 1,032,661 Hudson Yards Infrastructure Corp. Series A 5.750 02/15/47 1,000,000 1,091,120 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04/01/39 1,500,000 1,669,620 Long Island Power Authority Electric, Power & Light Revenues, Series A 6.000 05/01/33 1,000,000 1,141,920 Metropolitan Transportation Authority Transit Revenue, Series A 5.250 11/15/28 1,000,000 1,120,160 Metropolitan Transportation Authority Transit Revenue, Series B 5.000 11/15/34 1,000,000 1,063,700 Monroe County Industrial Development Corp., Series A 5.000 07/01/41 1,000,000 1,046,820 Monroe Newpower Corp. Electric, Power & Light Revenues 5.100 01/01/16 680,000 688,350 New York City Industrial Development Agency Brooklyn Navy Yard Cogeneration Partners AMT 5.650 10/01/28 1,000,000 828,970 New York City Industrial Development Agency Polytechnic University Project (D) 5.250 11/01/27 1,000,000 1,065,370 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01/01/21 1,000,000 1,073,130 New York City Municipal Water Finance Authority Water Revenue, Series A 5.750 06/15/40 1,000,000 1,123,990 New York City Municipal Water Finance Authority Water Revenue, Series D (Z) Zero 06/15/20 2,000,000 1,794,800 New York City Municipal Water Finance Authority Water Revenue, Series FF-2 5.000 06/15/40 1,000,000 1,053,600 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06/15/39 1,000,000 1,054,090 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01/15/39 1,000,000 1,119,220 New York Liberty Development Corp. 7 World Trade Center, Class 2 5.000 09/15/43 1,000,000 1,027,300 New York Liberty Development Corp. Bank of America Tower, Class 2 5.625 07/15/47 1,000,000 1,075,140 New York Local Assistance Corp. Sales Tax Revenue, Series C 5.500 04/01/17 1,225,000 1,358,121 New York State Dormitory Authority Fordham University 5.000 07/01/44 1,350,000 1,429,853 New York State Dormitory Authority General Purpose, Series E 5.000 02/15/35 1,000,000 1,071,200 New York State Dormitory Authority Mount Sinai School of Medicine 5.125 07/01/39 1,000,000 1,037,490 New York State Dormitory Authority New York University, Series B 5.000 07/01/42 1,500,000 1,594,485 1 New York Tax-Free Income Fund As of 2-28-14 (Unaudited) Maturity Rate (%) date Par value Value New York (continued) New York State Dormitory Authority North Shore Long Island Jewish Group, Series A 5.000 05/01/41 1,000,000 $1,034,030 New York State Dormitory Authority Orange Regional Medical Center 6.125 12/01/29 750,000 752,213 New York State Dormitory Authority Rockefeller University, Series A 5.000 07/01/41 1,000,000 1,113,590 New York State Dormitory Authority Series A 5.000 03/15/43 1,000,000 1,069,000 New York State Dormitory Authority State University Educational Facilities, Series A (D) 5.250 05/15/15 1,000,000 1,027,050 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05/15/19 2,000,000 2,357,120 New York State Environmental Facilities Corp. Water Revenue, Series A 5.000 06/15/34 1,000,000 1,105,580 Niagara Area Development Corp. Covanta Energy Project, Series A AMT 5.250 11/01/42 500,000 479,940 Oneida County Industrial Development Agency Hamilton College Project, Series A (D)(Z) Zero 07/01/29 5,330,000 2,738,288 Onondaga Civic Development Corp. St. Joseph's Hospital Health Center 5.000 07/01/42 1,000,000 863,970 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10/01/19 1,150,000 1,109,566 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12/01/36 1,000,000 1,090,140 Triborough Bridge & Tunnel Authority Highway Revenue Tolls, Escrowed to Maturity, Series Y 6.125 01/01/21 1,500,000 1,873,590 Upper Mohawk Valley Regional Water Finance Authority Water Revenue (D)(Z) Zero 04/01/22 2,230,000 1,755,010 Puerto Rico 4.9% Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08/01/32 2,000,000 1,494,660 Puerto Rico Sales Tax Financing Corp., Series C 5.000 08/01/35 1,000,000 748,310 Puerto Rico Sales Tax Financing Corp., Series C 5.375 08/01/38 500,000 383,125 Virgin Islands 2.0% Virgin Islands Public Finance Authority, Series A 6.750 10/01/37 1,000,000 1,098,800 Guam 1.0% Guam Government, Series A 5.750 12/01/34 500,000 529,275 Par value Value Short-Term Investments 2.4% (Cost $1,273,000) Repurchase Agreement 2.4% Barclays Tri-Party Repurchase Agreement dated 2-28-14 at 0.040% to be repurchased at $1,273,004 on 3-3-14, collateralized by $1,296,600 U.S. Treasury Notes, 0.250% due 9-30-15 (valued at $1,298,553, including interest) $1,273,000 1,273,000 2 New York Tax-Free Income Fund As of 2-28-14 (Unaudited) Total investments (Cost $51,123,593)† 101.3% Other assets and liabilities, net (1.3%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one or more of these companies: Insurance coverage As a % of total investments National Public Finance Guarantee Corp. 7.0% Ambac Financial Group, Inc. 3.2% ACA Financial Guaranty Corp. 2.0% Federal Housing Administration 1.9% Total 14.1% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 2-28-14, the aggregate cost of investment securities for federal income tax purposes was $50,993,278. Net unrealized appreciation aggregated $3,145,922 of which $3,896,992 related to appreciated investment securities and $724,070 related to depreciated investment securities. 3 New York Tax-Free Income Fund As of 2-28-14 (Unaudited) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
